      6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) JAMES LEGROS, SR. and                             )
(2) JACQUELINE MILIOTO, as next friend to             )
    D.M., a minor, as next of kin of                  )
    JAMES LEGROS, JR., deceased,                      )
                                                      )
                              Plaintiffs,             )
                                                      )
vs.                                                   )      Case No. 18-CV-261-RAW
                                                      )
(1) BOARD OF COUNTY COMMISSIONERS                     )
    FOR CHOCTAW COUNTY; et al.,                       )
                                                      )
                              Defendants.             )

                 DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

       Defendants Board of County Commissioners for Choctaw County, Terry Park, Jeffery

Epley, Stewart Stanfield, Zach Dillishaw, Schonna Smith, Debora Clay and Edna Casey, through

their respective counsel, move the Court for a protective order in the form which is submitted to

the Court contemporaneously herewith (Exhibit 1, Defendant’s proposed Protective Order). In

support of their Motion, Defendants state as follows:

                           RELEVANT PROCEDURAL HISTORY

       1.      The captioned proceeding was originally filed in the District Court of Choctaw

County, State of Oklahoma, on September 11, 2017, and was styled JAMES LEGROS, SR. and

JACQUELINE MILIOTO, as next friend to D.M., a minor, as next of kin of JAMES LEGROS,

JR., deceased, Plaintiffs, vs. BOARD OF COUNTY COMMISSIONERS FOR CHOCTAW

COUNTY, Defendant, Case No. CJ-2017-58.              At the time of the original filing, the only

Defendant was the Board of County Commissioners (hereinafter “Board”).

       2.      Plaintiffs’ original Petition did not allege any claims under federal law [Dkt. 2, Ex.

2].

                                                 1
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 2 of 7



        3.     Defendant Board was served with process and timely filed a responsive pleading on

October 10, 2017 [Dkt. 2, Ex. 7].

        4.     Plaintiffs first set of discovery was served on Defendant Board on September 18,

2017.

        5.     In October 2017, after service of the discovery requests for all Plaintiffs, counsel

for Plaintiffs told Defendant’s counsel that Legros Sr. no longer wanted them to represent him in

this matter and that he had obtained separate counsel. Plaintiffs’ counsel indicated there should

be an entry of appearance filed to reflect this change soon.

        6.     Defendant Board’s response to Plaintiffs’ discovery requests was originally due on

November 2, 2017. However, on November 1, 2017, Defendant Board’s counsel contacted

Plaintiffs’ counsel and requested an extension to respond to discovery of two weeks. Plaintiffs’

counsel agreed and a new deadline for discovery responses was set for November 16, 2017.

        7.     On November 16, 2017, Defendant’s counsel suggested a protective order for a

portion of the requested information responsive to Plaintiffs’ discovery requests and provided a

proposed Joint Protective Order. Counsel disagreed on the materials to be covered by the

proposed Joint Protective Order and Plaintiffs’ counsel requested that any information requested

which was not in question to be subject to a protective order be provided within ten (10) days, on or

about December 11, 2017.

        8.   Plaintiffs’ counsel was agreeable to a protective order regarding personnel

information, but not as to jail policies, photographs and surveillance video.

        9.     On December 20, 2017, Plaintiffs’ counsel filed a Motion to Withdraw as Counsel

for Plaintiff James Legros, Sr. [Dkt. 2, Ex. 8]. On January 3, 2018, the Court entered a Court

Minute granting the Motion to Withdraw [Dkt. 2, Ex. 9] and on January 8, 2018, the Court filed its

Order Authorizing Withdrawal for James Legros, Sr. [Dkt. 2, Ex. 10].
                                                 2
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 3 of 7



       10.     On January 23, 2018, Defendant Board filed Defendant’s Motion for Protective

Order [Dkt. 2, Ex. 14]. Plaintiff Jacqueline Milioto’s Response to Defendant’s Motion for

Protective Order was filed on January 31, 2018 [Dkt. 2, Ex. 16]. On the same day, Defendant

provided its responses to Plaintiff’s discovery requests without the disputed documents.

       11.     Plaintiffs’ counsel indicated Plaintiffs are agreeable to a Motion for Protective

Order regarding:

       Performance appraisals or disciplinary records related to non‐parties; Social
       Security numbers and dates of birth of any persons; Unlisted home addresses or
       unlisted home phone numbers; Educational records of any persons to the extent
       such records are covered by 20 U.S.C. § 1232g(4); Personnel files of Jail or
       Sheriff’s Office employees, and Personal contact information of present and former
       employees, officers, or agents of the Defendants.

(See Exhibit 2, Plaintiff Milioto’s email dated November 29, 2017).

       12.     On February 6, 2018, Plaintiff Milioto’s counsel and Defendant Board’s counsel

argued the issues on Defendant Board’s Motion for Protective Order to the District Court for

Choctaw County.

       13.     Also on February 6, 2018, counsel for Plaintiffs filed Entries of Appearance for

Legros, Sr. once again [Dkt. 2, Ex. 17 and 18].

       14.     On February 20, 2018, the State District Court Judge entered a Court Minute for

“Counsel to Submit Order” without any further instructions or comments [Dkt. 2, Ex. 19].

       15.     Defendant Board’s counsel submitted its proposed Protective Order which was

signed and filed by the Court on March 6, 2018 [Dkt. 2, Ex. 21].

       16.     Following the entry of the Protective Order, Plaintiffs’ counsel contacted

Defendant Board’s counsel with regard to the Protective Order entered by the Court. Plaintiffs’

counsel believed the Court may have been confused as to the proposed Protective Order due to

another case involving the same counsel and Defendant which was also before the Court and

                                                  3
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 4 of 7



argued on the same date as the Defendant’s Protective Order. Subsequently, Plaintiff’s counsel

filed a Motion for Clarification [Dkt. 2, Ex. 22] to determine whether the Court considered the

parties’ arguments and the filed Protective Order was issued over the Plaintiffs’ objections, or if

the Defendant’s submission of their proposed Protective Order confused the Court as to some

agreement by the parties. Defendant also agreed to provide Plaintiffs’ counsel with the disputed

photographs, video and policies with the agreement that Plaintiff’s counsel would keep those items

protected until the Court ruled on the Motion to Clarify. Plaintiffs’ counsel has been in receipt of

the disputed items since April 2018.

       17.     Prior to the District Court of Choctaw County ruling on Plaintiffs’ Motion for

Clarification, Plaintiffs filed a First Amended Petition on August 1, 2018 alleging, for the first

time, that Defendant Board violated Decedent’s rights under the U.S. Constitution [Dkt. 2, Ex. 28].

Plaintiffs’ First Amended Petition also added seven Defendants in this matter. Defendant Board

removed the case from the District Court of Choctaw County to this Court on August 13, 2018

[Dkt. 2].

              DEFENDANTS’ JOINT MOTION FOR PROTECTIVE ORDER

       18.     Defendants request the Court issue a Protective Order to include any materials

received by Plaintiffs from the Choctaw County Sheriff’s Office and Defendants regarding any

video and audio recordings or photographs made or taken within the Choctaw County Jail and the

policies and procedures of the Choctaw County Jail or Choctaw County Sheriff’s Office related to

the operation of the jail. Video, recordings and photographs taken within the jail pose a security

risk to the safety of the inmates, employees and citizens of Choctaw County.             Given the

propensity of some to post these items on the internet so they are readily available to anyone and

everyone, the knowledge gained by those with ill will or intentions towards staff or to have an

inmate released by force is greatly increased.       The public knowledge of the policies and
                                                 4
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 5 of 7



procedures of the jail also pose this same risk. Finally, the maintenance of the documents as

confidential by all parties does not at all hinder or encumber Plaintiffs in any way from prosecuting

this case. The only reason why Plaintiffs would want these items to be public is to try this matter

in the court of public opinion and media which should also be prohibited.

       19.     Plaintiffs’ counsel has maintained he still agrees to the other items being included

in a Protective Order including: Performance appraisals or disciplinary records related to

non-parties; Social Security numbers and dates of birth of any persons; Unlisted home addresses or

unlisted home phone numbers; Educational records of any persons to the extent such records are

covered by 20 U.S.C. § 1232g(4); Personnel files of Jail or Sheriff’s Office employees; Personal

contact information of present and former employees, officers, or agents of the Defendants and

medical records. Plaintiffs’ counsel have indicated they only object to Defendants’ proposed

Protective Order as it relates to audio and video recordings from within the jail, photographs from

within the jail and the policies and procedures of the Choctaw County Sheriff’s Office/Jail.

       20.     In an effort to compromise with the Plaintiffs regarding the contested video,

photographs and policy, Defendants have offered to limit the protective order to those items that

are not otherwise an open record under the Oklahoma Open Records Act, including any video and

audio recordings or photographs made or taken within the Choctaw County Jail; Performance

appraisals or disciplinary records related to non-parties; Social Security numbers and dates of birth

of any persons; Unlisted home addresses or unlisted home phone numbers; Educational records of

any persons to the extent such records are covered by 20 U.S.C. § 1232g(4); Personnel files of Jail

or Sheriff’s Office employees; Personal contact information of present and former employees,

officers, or agents of the Defendants; and policies and procedures of the Choctaw County Jail or

Choctaw County Sheriff’s Office related to the operation of the jail. However, Plaintiffs have

maintained that the surveillance video from within the jail, the photographs taken of the inside of
                                                 5
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 6 of 7



the jail to include the photos of Decedent’s suicide, and the policies and procedures of the Choctaw

County Sheriff’s Office for the jail should not be subjected to a protective order. Defendants’

proposed Protective Order is attached as Exhibit 1.

       WHEREFORE, for the foregoing reasons, Board of County Commissioners for Choctaw

County, Terry Park, Jeffery Epley, Stewart Stanfield, Zach Dillishaw, Schonna Smith, Debora

Clay and Edna Casey respectfully request the Court enter the Protective Order submitted

contemporaneously herewith.

                                                      Respectfully submitted,

                                                      s/Stephen L. Geries
                                                      Stephen L. Geries, OBA No. 19101
                                                      Taylor M. Tyler, OBA No. 33291
                                                      Collins Zorn & Wagner, P.C.
                                                      429 N.E. 50th Street, Second Floor
                                                      Oklahoma City, OK 73105
                                                      Telephone:     (405) 524-2070
                                                      Facsimile:     (405) 524-2078
                                                      Email:         slg@czwlaw.com
                                                                     tmt@czwlaw.com
                                                      Attorneys for Defendants Board of County
                                                      Commissioners for Choctaw County,
                                                      Zach Dillishaw, Stewart Stanfield, Jeffrey
                                                      Epley and Terry Park, in their individual
                                                      capacities


                                                      s/Jessica L. Dark
                                                      (signed by filing attorney with permission)
                                                      Robert S. Lafferrandre, OBA No. 11897
                                                      Randall J. Wood, OBA No. 10531
                                                      Jessica L. Dark, OBA No. 31236
                                                      Pierce Couch Hendrickson Baysinger
                                                        & Green, LLP
                                                      1109 North Francis Avenue
                                                      Oklahoma City, OK 73106
                                                      Telephone: (405) 235-1611
                                                      Facsimile:      (405) 235-2904
                                                      Email:          jdark@piercecouch.com
                                                      Attorneys for Defendants Schonna Smith and
                                                      Debora Clay
                                                 6
     6:18-cv-00261-RAW Document 58 Filed in ED/OK on 01/07/19 Page 7 of 7




                                                     s/James L. Gibbs
                                                     (signed by filing attorney with permission)
                                                     James L. Gibbs, II, OBA No. 15689
                                                     Goolsby, Proctor, Heefner & Gibbs, P.C.
                                                     701 N. Broadway Avenue, Suite 400
                                                     Oklahoma City, OK 73102-6006
                                                     Telephone:      (405) 524-2400
                                                     Facsimile:      (405) 525-6004
                                                     Email:          jgibbs@gphglaw.com
                                                     Attorney for Defendant Edna Casey

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2019, I served the attached document by certified mail,
return receipt requested, to the following:

       Chris Hammons
       Jason M. Hicks
       Laird, Hammons, Laird, PLLC
       1332 S.W. 89th Street
       Oklahoma City, OK 73159
       Attorneys for Plaintiffs

       Robert S. Lafferrandre
       Randall J. Wood
       Jessica L. Dark
       Pierce Couch Hendrickson
         Baysinger & Green, L.L.P.
       1109 North Francis Avenue
       Oklahoma City, OK 73106
       Attorneys for Defendants
       Schonna Smith and Debora Clay

       James L. Gibbs
       Goolsby, Proctor, Heefner & Gibbs, P.C.
       701 N. Broadway Avenue, Suite 400
       Oklahoma City, OK 73102-6006
       Attorney for Defendant Edna Casey


                                                     s/ Stephen L. Geries
                                                     Stephen L. Geries




                                                7
